Citation Nr: 0531353	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-29 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
2001, for the grant of service connection for scars, and 
pain, shrapnel injury to bilateral legs.

2.  Entitlement to an effective date earlier than April 23, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than February 
10, 2003, for the grant of service connection for bilateral 
hearing loss.

4.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling 
effective from February 10, 2003, and 30 percent disabling 
effective from December 10, 2003.

5.  Entitlement to a higher initial evaluation for scars and 
pain, shrapnel injury to bilateral legs, currently rated as 
10 percent disabling effective from April 23, 2001.

6.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling effective from April 23, 2001.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for multiple disorders, 
claimed as shortness of breath, headaches, sleepless nights, 
pain in left shoulder, to include as due to Agent Orange 
exposure.

9.  Entitlement to service connection for left side and 
shoulder disability. 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to March 
1975, including combat service in Korea and Vietnam. His 
numerous awards include the Korean Service medal, Combat 
Infantry Badge, the Purple Heart Medal, Silver Star, and 
Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) Baltimore, 
Maryland.

The veteran was afforded a Conference before a DRO in March 
2004 regarding his claims for a higher initial rating and 
earlier effective date for the service-connected bilateral 
hearing loss. A conference report is of record.

In his October 2001 statement, the veteran also asserted 
claims for disability of the face and eyes. These matters 
have not been adjudicated by the RO and are referred for 
appropriate action. 

In August 2005, the veteran was notified of a hearing 
scheduled for October 2005. In September 2005, he submitted a 
copy of the hearing notification letter to the Board, to 
which he appended a note that he was unable to appear. The 
hearing was cancelled, and neither he nor his representative 
has requested that the hearing be rescheduled. Accordingly, 
the Board deems the hearing request to be withdrawn.

The issues of earlier effective dates for the grants of 
service connection for scars, shell fragment wound injury 
(scars, SFW) to bilateral legs, PTSD, and bilateral hearing 
loss, as well as the propriety of the initial rating for 
bilateral hearing loss, are addressed in the decision below. 

The issues of the propriety of the initial ratings for PTSD 
and scars and pain, shrapnel injury to bilateral legs 
(hereinafter scars, SFW bilateral legs), and of service 
connection for multiple listed disabilities to include as due 
to Agent Orange exposure, service connection for back 
condition, and service connection for left side and left 
shoulder condition are addressed in the remand portion of the 
decision below. They are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Further procedural matters, including how the issues on the 
title page were arrived at, are discussed in greater detail 
at the start of the Reasons and Bases section of this 
decision below.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been accomplished.

2.  On April 23, 2001, the RO received an original claim of 
entitlement to service connection for disability to the back, 
legs and for disability due to Agent Orange exposure, later 
clarified to include a nervous condition diagnosed as post-
traumatic stress disorder (PTSD). 

3.  A November 2002 rating decision granted service 
connection for scarring and pain from shrapnel injury, 
bilateral legs, and assigned a 10 percent rating effective 
from April 23, 2001,the date of receipt of the claim. 

4.  A January 2003 rating decision granted service connection 
for post-traumatic stress disorder (PTSD), and assigned a 30 
percent rating effective from April 23, 2001, the date of 
receipt of the claim.

5.  On February 10, 2003, the RO received an original claim 
of entitlement to service connection for bilateral hearing 
loss.

6.  A September 2003 rating decision granted service 
connection for bilateral hearing loss, and assigned a 10 
percent rating for the condition effective from February 10, 
2003, the date of receipt of the claim. An April 2004 rating 
decision increased the rating to 30 percent effective from 
December 10, 2003.

7.  There are no documents in the veteran's claims folder, or 
other communication from the veteran, showing an intent to 
claim service connection for scars, SFW bilateral legs and 
for PTSD, prior to receipt of the original service connection 
claims on April 23, 2001.

8.  There are no documents in the veteran's claims folder, or 
other communication from the veteran, showing an intent to 
claim service connection for bilateral hearing loss prior to 
receipt of the original service connection claim on February 
10, 2003.

9.  Prior to December 10, 2003, the veteran's average pure 
tone threshold at 1000, 2000, 3000, and 4000 hertz (Hz) is 
not productive of more than level III hearing in the right 
ear and more than level IV hearing in the left ear, and 
speech discrimination ability is not less than 98 percent in 
the right ear and 84 percent in the left ear.  

10.  Effective from December 10, 2003, the veteran's average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz (Hz) 
is not productive of more than level VIII hearing in the 
right ear and level V hearing in the left ear, and speech 
discrimination ability is not less than 94 percent in the 
right ear and 78 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 23, 
2001, for an award of service connection for scars, shell 
fragment wound injury, bilateral legs, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date earlier than April 23, 
2001, for an award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

3.  The criteria for an effective date earlier than February 
10, 2003, for an award of service connection for bilateral 
hearing loss, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

4.  The schedular criteria for an initial evaluation higher 
than 10 percent for bilateral hearing loss prior to December 
10, 2003, and higher than 30 percent effective from December 
10, 2003, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.85; Part 4, Tables 
VI, VIA, VII; Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Actions

In a claim received at the RO on April 23, 2001, the veteran 
asserted service connection for disability to the back, legs, 
and multiple disabilities as due to Agent Orange (herbicide) 
exposure. In October 2001, he claimed compensation for back, 
legs, eyes, face cuts. In a July 2002 Report of Contact, he 
clarified that he was seeking service connection as due to 
Agent Orange exposure for pain in left shoulder, 
sleeplessness, shortness of breath, Headaches, and a nervous 
condition (diagnosed as PTSD). In VA forms 21-4138 dated in 
July and August 2002, he also related pain in left side and 
shoulder, peeling of skin, persistent pain in legs and body, 
burns on both feet in Vietnam, and bad dreams.

In a November 2002 rating decision, the RO granted service 
connection for scarring and pain from shrapnel injury, 
bilateral legs (hereinafter scars, SFW bilateral legs), and 
assigned a 10 percent rating effective from April 23, 2001. 
Claims for shortness of breath, headaches, sleepless nights, 
left shoulder pain, as secondary to herbicide exposure, and 
service connection for back pain, left side and shoulder 
pain, peeling of skin, and body hurt all over, were all 
denied. The claim for PTSD was deferred. The veteran was also 
advised that an amount would be withheld from his 
compensation to offset military retirement pay. 

In statements in December 2002 and January 2003, the veteran 
returned a copy of the November 2002 rating decision on which 
he appended comments asserting an earlier effective date for 
scars, SFW bilateral legs. He also asserted disagreement with 
denials for back pain, multiple disabilities claimed as 
related to Agent Orange exposure, and left side and shoulder 
pain. 

Service connection for PTSD was granted in a January 2003 
rating action, and assigned a 30 percent evaluation effective 
from April 23, 2001, and the total compensation benefits were 
increased accordingly.

A January 2003 Report of Contact reflects disagreement with 
the combined 40 percent rating for the service-connected 
disabilities. In statements dated in January 2003 and 
February 2003, he asserted an earlier effective date for the 
grant of service connection for PTSD.

In February 2003 the veteran filed a claim for service 
connection for bilateral hearing loss which was granted in a 
September 2003 rating decision, and assigned a 10 percent 
rating effective from February 10, 2003. The RO increased the 
rating to 30 percent in April 2004 rating action, and the 
veteran perfected an appeal on this issue in June 2004. 

In September 2003, the RO issued a statement of the case on 
the issues of service connection for back pain, issue of a 
higher initial rating for scars SFW bilateral legs, and 
issues of earlier effective dates for grant of service 
connection for PTSD and scars, SFW bilateral legs, and also 
on entitlement to a payment date prior to May 1, 2001 for VA 
compensation benefits. However, the statement of the case did 
not address the appeals of service connection for the issue 
of multiple disorders claimed as due to Agent Orange 
exposure, service connection for left side and left shoulder, 
and the issue of a higher initial rating for PTSD (see 
January 2003 Report of Contact disagreeing with the initial 
rating assigned for PTSD). These matters are addressed in the 
remand following the decision below. 

Although the RO developed a September 2004 statement from the 
veteran as a new claim for increased rating on the scars, SFW 
bilateral legs issue, the Board notes that this issue remains 
on appeal from a November 2002 RO rating action, and will be 
adjudicated accordingly.

Finally, the veteran was scheduled for a hearing before the 
Board in July 2005. A note in the folder by the Veterans Law 
Judge assigned to conduct the hearing indicates that the 
veteran would obtain an attorney to represent him, and 
requested that hearing be rescheduled. Although the hearing 
was rescheduled, the Board notes that the veteran has not 
obtained an attorney, and is still unrepresented. When 
notified of the hearing rescheduled for October 2005, the 
veteran submitted a statement received at the Board in 
September 2005, requesting that the hearing be canceled. The 
veteran has not indicated any further intent to obtain an 
attorney, and specified in his September 2005 cancellation 
note that he will accept "whatever it is." Accordingly, the 
Board will proceed with adjudication of the claims, noting 
that the veteran remains unrepresented.

The Board has recharacterized the issues as on the title page 
to reflect the above procedural actions in this matter



II.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing the VCAA were enacted.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003 (Dec. 22, 2003)) held that, in appeals such as the 
present one for an earlier effective date, which are 
generated by a notice of disagreement with a VA rating 
determination on a claim for which VA has already given the 
notice required by 38 U.S.C. § 5103(a), VA must issue a 
statement of the case if the disagreement is not resolved, 
but the VCAA does not require VA to provide additional notice 
of the information and evidence necessary to substantiate the 
newly raised claim. This precedent opinion by the VA General 
Counsel is legally binding upon the Board. See 38 U.S.C.A. § 
7104(c). 

The appeals for earlier effective dates for scars, SFW 
bilateral legs, PTSD and bilateral hearing loss, and a higher 
initial rating for bilateral hearing loss, all arise from 
rating decisions granting service connection for these 
disabilities. The required statements of the case were issued 
to the appellant. The appellant has not identified any 
additional evidence or information which could be obtained to 
substantiate the present claims decided herein, and the Board 
is also unaware of any such outstanding evidence or 
information. Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's appeals for earlier effective dates for the grants 
of service connection for scars, SFW bilateral legs, PTSD, 
and bilateral hearing loss, and on the issue of a higher 
initial rating for bilateral hearing loss. The remaining 
issues of higher initial ratings for scar SFW bilateral legs 
and PTSD, and of service connection for back pain, left side 
and shoulder condition, and multiple disorders claimed as due 
to Agent Orange exposure, will be addressed in the remand 
below.

A.  Earlier Effective Dates

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose, unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The record reflects that the veteran was retired from service 
on May 31, 1975.  Thereafter, neither the veteran nor anyone 
acting on his behalf submitted any documentation or otherwise 
undertook any action indicating the veteran's intent to apply 
for VA benefits until January 2001, when the veteran 
requested a copy of his military file for social security 
benefit purposes. Significantly, in this request, the veteran 
did not mention any claims for VA compensation benefits. It 
was not until receipt of his original claims for service 
connection for scars, SFW bilateral legs and PTSD at the RO 
on April 23, 2001, and for bilateral hearing loss received at 
the RO on February 10, 2003, that VA compensation was 
indicated.

Thus it was far in excess of one year of the 1975 separation 
from service, in fact, several decades later, that any 
communication was received or that any action occurred 
indicating the veteran's intent to apply for VA benefits.  
Although the veteran's disabilities clearly existed prior to 
that date, the applicable criteria provide that the effective 
date of the award will be the later of the date entitlement 
arose or the date of receipt of claim in a case such as this 
where the claim was received more than one year after the 
veteran's discharge from service. 

The Board has considered all evidence prior to April 23, 
2001, and notes that the law is dispositive under these 
facts. Rather, the Board must apply the law discussed above. 
Absent a claim for benefits, formal or informal, of which 
there is none in the record until April 23, 2001, the Board 
concludes that there is no provision in the law for assigning 
an effective date earlier than the date of receipt of the 
claims for these benefits, i.e. April 23, 2001 and February 
10, 2003, as noted above.

B. Initial Rating - Bilateral hearing loss.

I.  Factual Background

The available service medical records and post-service 
medical evidence of record are negative for the presence of 
bilateral hearing loss at induction. Audiological 
examinations during service document loss of hearing acuity 
during service. Combat duty and military noise exposure have 
been verified. 

The veteran underwent VA audiological examination in July 
2003. Audiogram revealed the following: 




HERTZ



AVG
1000
2000
3000
4000
RIGHT
59
45
55
65
70
LEFT
83
65
80
95
90

Speech recognition ability was 98 percent, with average 
puretone threshold of 59 decibels in the right ear. In the 
left ear, speech recognition was 84%, with average puretone 
threshold of 83 decibels. Diagnoses included moderate to 
severe sensorineural hearing loss (SNHL) at 500-84kHz in the 
right ear, with mild to profound SNHL at 500-4kHz in the left 
ear.

In a September 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, assigning a 10 percent 
rating effective from February 10, 2003, the date of receipt 
of claim.

In March 2004, the veteran underwent VA audiological 
examination. Audiogram revealed the following: 





HERTZ



AVG
1000
2000
3000
4000
RIGHT
65
50
60
75
75
LEFT
81
65
75
90
95

Speech recognition ability was 94 percent, with average 
puretone threshold of 81 decibels in the right ear. Speech 
recognition was 78%, with average puretone threshold of 81 
decibels, in the left ear. 

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In the present case for an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometry test. The 
examinations are to be conducted without the use of hearing 
aids. 

The percentage evaluations for bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a combination of 
the percent of speech discrimination and the puretone 
threshold average, as measured by a puretone audiometry test 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles 
per second. 38 C.F.R. §  4.85, Tables VI, VIA, and VII, 
Diagnostic Code 6100.  
38 C.F.R. § 4.86(a), provides that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in a higher numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) provides 
when pure tone threshold is 30 decibels or less at 1,000 
hertz and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral. That numeral will 
then be evaluated to the next higher Roman numeral. Each ear 
will be evaluated separately.

Applying the data to § 4.85, Table VI, for the July 2003 VA 
examination, the right ear at puretone threshold average of 
59 and 98 percent discrimination under Table VI meets a Level 
III numeric designation, and the left ear at puretone 
threshold average of 83 and 84 percent discrimination meets a 
Level IV numeric designation, which, when combined under 
Table VII, result in impairment equal to 10 percent. See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100. As such, with 
application of these criteria to the facts of the case, there 
is a 10 percent rating assignable from the date of claim, 
February 10, 2003.

Applying the data to § 4.85, Table VI, for March 2004 VA 
examination, the right ear at puretone threshold average of 
65 and 94 percent discrimination under Table VI meets a Level 
VIII numeric designation, and the left ear at puretone 
threshold average of 81 and 78 percent discrimination meets a 
Level V numeric designation, which, when combined under Table 
VII, result in impairment equal to 30 percent.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100. The RO assigned this 
rating retroactively from December 2003. The Board finds no 
higher rating warranted.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss. 
However, it should be emphasized that the assignment of 
disability ratings in hearing loss cases is accomplished by 
way of a mechanical application of the average puretone 
thresholds and speech discrimination percentages to the 
tables furnished in the rating schedule. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). As indicated above, 
that mechanical application does not result in assignment of 
a higher evaluation for the service-connected hearing loss 
disability for the periods in question.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the disability at issue.


ORDER

An effective date earlier than April 23, 2001, for the award 
of service connection for scars, shell fragment wounds, 
bilateral legs, is denied.

An effective date earlier than April 23, 2001, for the award 
of service connection for post-traumatic stress disorder 
(PTSD), is denied.

An effective date earlier than February 10, 2003, for the 
award of service connection for bilateral hearing loss, is 
denied.

An initial evaluation for bilateral hearing loss higher than 
10 percent prior to December 2003, and higher than 30 percent 
thereafter, is not established.


REMAND

In a November 2002 rating action, the RO denied the claims of 
entitlement to service connection for disability due to Agent 
Orange exposure, claimed as shortness of breath, headaches, 
sleepless nights, and pain in the left shoulder, and service 
connection for pain in left side and shoulder. There was 
general disagreement in the December 2002 submissions and 
comments from the veteran on these issues. Additionally, a 
notice of disagreement with the initial rating for PTSD has 
been filed (see Report of Contact dated in January 2003). To 
date, the veteran has not been provided a statement of the 
case (SOC) in response to his notice of disagreement on these 
issues. Consequently, a remand is required for issuance of 
the requisite statement of the case on these issues. See 
Manlicon v. West, 12 Vet. App. 238 (1999). 

As regards the issue of a higher initial rating for scars, 
SFW bilateral legs, the Board notes that new VA regulations 
concerning rating of skin disorders were promulgated during 
the course of the appeal, and became effective August 30, 
2002. Although the veteran was most recently examined in 
September 2004, and RO considered both former and revised 
criteria in rating the veteran's scars disability, the Board 
finds that the VA examinations inadequate for rating under 
both former and revised criteria. Further, the August 2002 VA 
examination referenced photographs taken of the veteran's 
skin condition which are not of record, and the veteran also 
alluded to facial shrapnel scars that were not referenced in 
the examination. The veteran should be reexamined 
accordingly.  Muscle involvement, if any should also be 
detailed in order to determine if there is any basis for 
separate ratings for muscle impairment and scarring.

As regards the issue of service connection for back 
condition, and left side and shoulder condition, the veteran 
asserts back injury while riding in a tank during combat, and 
left side and shoulder disability due to service. The service 
medical records confirm combat duty in Vietnam. Under section 
1154(b), satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service. 

Assuming that section 1154(b) could be applied in this case, 
although the veteran was examined in August 2002, the Board 
finds the examination inadequate since the C-file was not 
reviewed. The veteran should be reexamined to determine the 
nature and etiology of any back or left side and shoulder 
disabilities.


Accordingly, the appeal is REMANDED for the following further 
actions:

1.	The veteran should be provided a 
statement of the case in response to 
the notices of disagreement on the 
additional issues as specified above, 
of a higher initial rating for PTSD, 
service connection for the listed 
disabilities, to include as due to AO 
exposure, and service connection for 
left side and shoulder disorder. 

2.	The veteran should also be informed of 
the requirements to perfect an appeal 
with respect to these issues. If the 
veteran does not perfect an appeal, 
there are no issues for return to the 
Board on these matters.

3.	The RO should also undertake 
appropriate development pertaining to 
any VA and non-VA records, not already 
of record, pertaining to treatment or 
evaluation for the veteran's 
disabilities, (to include all 
photographs of the veteran's scar 
residuals as noted), during the period 
pertinent to this appeal.

4.	Thereafter, the veteran should be also 
afforded a VA examination by a 
physician with appropriate expertise 
to determine the nature and extent of 
all current residuals of the scars, 
SFW of the bilateral legs, to include 
shrapnel scars on any other identified 
areas.  If there is muscle impairment 
that too should be identified. The 
claims folder must be made available 
to the examiner for review, and the 
examiner must note such review in the 
report.  Any indicated tests and 
studies should be performed.  The 
examiner should describe the residual 
scars and any symptoms and functional 
impairment associated with the scars.  
In addition, the examiner should 
identify any muscle and/or nerve 
injury resulting from the shell 
fragment wounds and any functional 
impairment associated with the muscle 
and/or nerve injury, consistent with 
the old and revised rating criteria.  
If shell fragment scars are identified 
on other areas of the body, the 
examiner should render an opinion 
whether they are etiologically related 
to the veteran's combat service. In 
addition, the examiner should provide 
an opinion concerning the impact, if 
any, of the scar residuals on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

5.	When all indicated record development 
has been completed, the veteran should 
be also scheduled for VA 
examination(s) by a physician with the 
appropriate expertise to determine the 
nature and etiology of the claimed 
back disorder, and left side and 
shoulder disorder. The claims folder 
must be made available to and reviewed 
by the examiner, and the examiner 
should note such review in the 
examination report. Based upon the 
examination results and the claims 
folder review, if any disability is 
diagnosed, an opinion should be 
expressed in either case, as to 
whether it is likely, at least as 
likely as not (that is a probability 
of more than 50 percent), or less 
likely than not that the disability is 
etiologically related to the veteran's 
period of active duty. The rationale 
for all opinions expressed must be 
provided.

6.	The RO should ensure that all 
development has been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

7.	Then, the RO should readjudicate the 
claims based upon a de novo review of 
all pertinent evidence and 
consideration of all applicable 
criteria. If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


